 DRYDEN MANUFACTURING CO.Dryden Manufacturing Company, Inc., d/b/a AtlasTruckBodyManufacturingCompanyandUpholsterers'InternationalUnionofNorthAmerica,AFL-CIO.Cases26-CA-2713and26-RC-2875January 30, 1969DECISION, ORDER, DIRECTION TOOPEN AND COUNT BALLOTS ANDDIRECTION OF SECOND ELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOn May 10, 1968, Trial Examiner Sydney S.Asher, Jr., issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther found that the Respondent had not engagedin certain other unfair labor practices alleged in thecomplaint and recommended that such allegationsbe dismissed. On May 28, 1968, the Trial Examinerissued a Supplemental Decision, in which he foundmerit in certain objections to the election in Case26-RC-2875 and recommended that the election heldon May 18, 1967, be set aside if, upon the resolutionof the validity of two challenged ballots which aresufficient in number to affect the results of theelection, the Petitioner should not be found to havereceivedamajorityof' the valid votes cast.Thereafter, the Respondent and the General Counselfiledexceptions to said Decisions of the TrialExaminer and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, his Supplemental Decision, theexceptions and briefs, and the entire record in thesecases, and hereby adopts the findings,' conclusions 2and recommendations of the Trial Examiner withthe following modifications:'The Respondent has excepted to certain credibility findings made by theTrial Examiner It is the Board's established policy not to overrule a TrialExaminer'sresolutionswith respect to credibility unless the clearpreponderance of all the relevant evidence convinces us that the resolutionswere incorrectStandard Dry Wall Products,Inc, 91 NLRB 544, enfd.188 F.2d 362(C.A 3). We findno such basis for disturbing the TrialExaminer's credibility findings in these cases.'We do not adopt the Trial Examiner's conclusion that he was bound,for purposes of certain allegations of violations of Section 8(a)(1) and8(aX3) in Case26-CA-2713,by the determination in Case26-RC-2875 thatDoyce Edwards was a supervisor SeeStanley Air Tools,Division of theCase 26-CA-27132551.We adopt the Trial Examiner's findings thatRespondent violated Section 8(a)(1) of the Act bythreatening and warning employees of reprisals inthe event that they selected the Union as theirbargainingrepresentative,bypromisingthembenefits if they rejected the Union, by creating theimpression of surveillance, and by maintaining anunlawfully broad no-distribution rule. The TrialExaminer also found that certain other conduct ofRespondent did not violate Section 8(a)(1).Wedisagreewith certain of these findings for thereasons set forth below:(a)Interrogation:The evidence concerning thisallegationwas undisputed and consisted of thetestimony of employee Bobby Coggin that sometimeinMarch 1967, Doyce Edwards, a supervisor, askedhim if he had signed a union card, to which Cogginanswered in the negative. The Trial Examiner foundthis evidence to be too meager to warrant a findingof illegal interrogation.We disagree. Edwards, whoinstigated theUnion organizational campaign bysuggesting to Sandlin and Harmon that they bring aunionin, later discouraged their union activity bywarning them of Respondent's vigorous oppositionto the Union. He also illegally promised a benefit toan employee, his nephew, to induce him to voteagainst theUnion. Irrespective of whether thisconduct represented a change in Edwards' ownloyalties ormerely reflected the attitude of highermanagement, we agree with and have adopted theTrial Examiner's findings that the warning and thepromise of benefit by Edwards constituted violationsof Section 8(a)(1). In the light of this conduct ofEdwards, and Respondent's other unfair laborpractices, the interrogation by Edwards was hardlyan isolated occurrence which would justify dismissalof this allegation. On the contrary, we find that theinterrogation violated Section 8(a)(l).(b)The allegedly coerciveliterature:We do notadopt the Trial Examiner's recommended dismissalof those allegations of the complaint charging thatRespondent interfered with its employees by virtueof certain literature distributed to its employees. Thecomplaint alleged that this literature impressed upontheemployeestheinevitabilityofstrikes,accompanied by dire consequences to the employees,including violence and loss of jobs, if they selectedtheUnion to represent them, and the futility of soselecting the Union. In recommending dismissal, theTrialExaminer concluded that nothing in theliterature could reasonably be interpreted as a threatthattheRespondentwould takeany actionagainst the employees in reprisal for their selectionof the Union, and that it nowhere exceeded theStanleyAirWorks,171NLRB No. 48 However,thepartieshavestipulated,since the issuanceof the TrialExaminers Decision,that at alltimes material herein Doyce Edwards was a supervisor.Accordingly, weaffirm the Trial Examiner's conclusionas to the supervisory status ofEdwards174 NLRB No. 46 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDbounds of permissible campaign propaganda withinthe protection of Section 8(c).Theliteratureconsistsof13documentsdistributedduringtheperiodprecedingtherepresentation election held among these employees.Since the Trial Examiner's Decision does notcontain a summary of the contents of the literaturewe would ordinarily find it proper and useful toinclude such a summary in the Board's decisionherein. It is significant that we find it unnecessary tolengthenthisdecisionbydoingsobecauserepresentative samples of this literature, identicalexceptforcompany name and some minorvariations in capitalizations and underlining, havebeen published in previous Board decisions wheretheir legality, as part of an otherwise substantiallysimilar antiunion campaign, was specifically ruledupon.3We find that this literature emphasized notonly, as the Trial Examiner found, that selection oftheUnion followed by a strike could result inserious detriment to the employees, but also that theRespondent would force the Union to strike ratherthan accede to its demands, thereby making a strikeand the dire consequences depicted as flowingtherefroma likely, if not inevitable, result ofselecting theUnion. For the reasons stated in thecases cited in footnote3, supra,distribution of thisliterature, in the context of Respondent's entireantiunion campaign, violated Section 8(a)(1).°2.We agree, for the reasons stated by the TrialExaminer, that the discharge of employee Billy LoyHarmonwas in consequence of his unionorganizationalactivitiesand was in violation ofSection 8(a)(3) of the Act. Harmon, together withemployee Carl Sandlin, was a principal organizerfor the Union in the plant. On about March 6Sandlinwent to see a Union representative andreceived blank authorization cards.With some helpfrom two other employees, Sandlin and Harmonobtained signatures on authorization cards fromabout 23 out of 25 employees in the bargaining unit.The Trial Examiner found, and we agree, thatRespondent knew of theunionactivitiesof bothHarmon and Sandlin.Nevertheless,theTrialExaminer concluded that the General Counsel failedto establish by a preponderance of the evidence thatSandlin'sdischarge, like that of Harmon, wasmotivated in substantial part by his assistance to theUnion. We disagree with this conclusion.Sandlin was discharged on March 15, 1967, theday before Harmon was discriminatorily discharged5and2daysafterSandlinandHarmon toldSupervisor Doyce Edwards that they had obtained23 union authorizations. It was also on March 15that Edwards, who had earlier encouraged these twoemployees to bring in a union, warned Harmon thatthemanagement was "on the war path in there this'Yazoo Valley ElectricPower Association,163 NLRB 777, 788. See alsoCrystal LakeBroom Works,159NLRB 429;Ideal Baking Company ofTennessee,Inc,143 NLRB 546.'CfLouisburgSportswearCo.,173 NLRB No. 101.morning and you'd better keep the Union quietbecause if you want to get firedthisisa goodmorningto get fired."6The same morning Sandlin,upon reporting to work, requested of his foremanthat he be given some time off to pick up someeyeglasses for his son in a nearby town. Theforeman gave him permission, but told him to beprepared to work overtime because they had a lot ofwork to do.As found by the Trial Examiner,Sandlin attempted to telephone the "eye doctor,"but since there was no answer he proceeded insteadto take care of some personal business. Sandlinreturned to work about 9:45 a.m. having left atabout 7 a.m.He admittedly lied to his foreman onreturning by telling him that he had in fact pickedup the eyeglasses.Between 11 and 11:30 a.m.SandlincontactedPlantManagerEdwardF.O'Brien and reported to him all the facts statedabove including the fact that he had lied to theforeman.O'Brien told Sandlin that he appreciatedhis telling him.After conferring with his superior,Respondent's Vice-President A. C. Stringer, O'Briensummoned Sandlin at about 1:30 to 2:30 p.m. andtold him that he was being dismissed for lying aboutgoing to the doctor.Although the Trial Examinerdid not explicitly so find, O'Brien admitted that twopaychecks were prepared in advance of the dismissalinterview to be delivered to Sandlin upon histermination.7The Trial Examiner, while concedingthattheissuewas not free from doubt, foundthattheGeneralCounselfailedtoestablishbyapreponderance of the evidence that Sandlinwashdid bfhiscargeecause osunion activities.Insofinding, the Trial Examiner relied upon the absenceof evidence that any employee, other than Sandlin,had lied to Respondent concerning an absence fromwork. Although no other employee had engaged insimilarmisconduct,and therefore the GeneralCounsel was unable to establish disparate treatmentin Sandlin's case, the unavailability of such evidencedoes not negate the existence of a discriminatorymotivation herein.At the time of his discharge Sandlin had beenemployed for over a year. During the period of hisemployment, he had received merit wage increasesin a frequency which exceeded that of the averageworker. Respondent's knowledge of Sandlin's unionactivities is amply established as is Respondent'shostile attitude toward employee efforts to bring in'Harmon probably would have been discharged on March 15 also, butfor the fact that he did not work a full shift that day He was sent for onthat date,but could not be reached A termination slip was prepared butwas not completed until the next day, when Harmon was available.'Edwards had previously told them both "that the front officecouldn't fire[them] for [their]union activities but they could alwaysfindsomething elseto fire [them] for "'A termination slip was filled out in Sandlin's presence, citing lying asthe cause for dismissal,which Sandlin consented to sign,attesting it as a"true statement of the reason or cause for termination." We do not regardhis attestion,under the circumstances, as probative of the motivation forthe discharge DRYDEN MANUFACTURING CO.257the Union.Prior to the discharges of Sandlin and Harmon,SupervisorEdwards cautioned them to be quietabout the Union and stated "that the front officecouldn't fire . . [employees] ... for union activitiesbut they could always find something else to fire .. .for."Thereafter,on the morning of Sandlin'sdischarge, Edwards again warned Harmon, stating,"They're on the warpath this morning and you'dbetter keep the Union quiet because if you want toget fired this is a good morning to get fired." WithSandlin's discharge that day, and Harmon's on thefollowingday,Respondent not only confirmedEdwards' statements as to Respondent's dispositionto rid itself of union protagonists, but, through thediscriminatorydischargeofHarmon, confirmedEdwards' earlier warning that Respondent wouldseize upon pretextual grounds to rid itself of Unionsupporters.Furthermore,when one considers thenature of Sandlin's offense, including his relativelyprompt effort, despite the absence of an accusation,to reveal the true circumstances of his absence tomanagement, together with the severe disciplineimposedagainstthisproductiveworker,theconditionssurroundingSandlin'sdischargeareconsistentwith the pattern often followed byemployers who are bent on discouraging employeeorganization by terminating those most responsiblefor a union campaign. Against this background, andconsideringRespondent'santiunionanimus, itsknowledge of Sandlin's role in the organizationcampaign, its announced disposition to discharge onpretextual grounds, and the timing of his dischargeboth in relation to the commencement of unionactivities and the pretextual discharge of Harmon,Sandlin's coorganizer, the conclusion is inescapablethat Sandlin's union activities were a substantialcontributing factor to his discharge. Accordingly, wefind,contrary to the Trial Examiner, that theGeneral Counsel has established by a preponderanceof the evidence that Sandlin was discharged inviolation of Section 8(a)(3) and (1) of the ActCase 26-RC-2875We agree with the Trial Examiner that theRespondentmaintained an illegal no-distributionrule which interfered with the employees'free choicein the election of May18, 1967.In adopting theTrialExaminer'srecommendations with regard tothat election we rely also upon the distribution ofthe literature which we have found above to haveviolated Section 8(a)(1), and upon the other Section8(a)(1) violations found by theTrialExaminer andadopted by the Board,which occurred during theperiod between the filing of the election petition andthe election.These consist of the threat of reprisalsmadeby A. C.Stringer,Stringer's creation of theimpression of surveillance, and the promises ofbenefit madeby bothStringer and Doyce Edwards."Since we have found that the discharge of BillyLoy Harmon and Carl Sandlin were discriminatorilymotivated, we hereby overrule the challenges to theballotscastby them.As these ballots aredeterminative, we shall direct the Regional Directorto open and count them, and prepare a revised tally.THE REMEDYHaving found that Respondent engaged in unfairlabor practices in addition to those found by theTrial Examiner, we shall order Respondent to ceaseand desist therefrom and to take the additionalaffirmativeactionnecessarytoeffectuatethepurposes of the Act.We have found, contrary to the Trial Examiner,thatRespondent discriminatorily discharged CarlSandlin.We shall therefore order Respondent tooffer immediate and full reinstatement to Billy LoyHarmon and Carl Sandlin and make them whole forany loss ofearningstheymay have suffered byreason of the discrimination by payment to each ofthem of a sum of money equal to the amount henormally would have earned as wages from the dateof his discharge to the date of offer of fullreinstatement,computed in accordance with theformulas set forth in F.W.Woolworth Company,90 NLRB 289, andIsisPlumbing & Heating Co.,138 NLRB 716.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Dryden Manufacturing Company, Inc., d/b/a AtlasTruckBodyManufacturingCompany,Wren,Mississippi, itsofficers,agents,successors,andassigns, shall:1.Cease and desist from:(a)Discouraging membership in or activities onbehalfofUpholsterers'InternationalUnion ofNorthAmerica,AFL-CIO, or any other labororganization,bydischargingemployeesorbydiscriminating in any other manner in regard totheir hire, tenure of employment, or any term orcondition of employment.(b)Maintaining any rule or regulation prohibitingits employees from distributing literature on behalfof the above-named or any other labor organizationinnonworking areas of the plant, during theirnonworking time.(c)Threatening its employees with reprisals andwithadverseeconomic consequences, includingstrikes and job loss, if they select the above-namedor any other labor organization as their bargainingrepresentative.TheTrialExaminer'sSupplementalDecisioncontainscertaininadvertent errors that have been noted and corrected 258DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Promising benefits to its employees if theyreject . theabove-namedoranyotherlabororganization as their bargaining representative.(e)Coercively interrogating its employees as totheirunionmembership,or indicating to itsemployees, or otherwise creating the impressionamong them, that it is engaging in or has engaged insurveillance of theirunionactivities.(f)Inanyothermanner interferingwith,restraining, or coercing its employees in the exerciseof their right to self-organization, to form, join, orassist any labor organization, to bargain collectivelythrough representatives of their own choosing, toengagein other concerted activities for the purposeof collective bargaining or other mutual aid orprotection, and to refrain from any or all suchactivities.2.Take the following affirmative action which itis found will effectuate the policies of the Act:(a)Offer to reinstate Billy Loy Harmon and CarlSandlin to their former or substantially equivalentpositions,without prejudice to their seniority orother rights and privileges, and make them wholefor any loss of earnings suffered by reason of thediscriminationagainstthem,inthemannerdescribed in the section of this Decision entitled"TheRemedy," and notify them, if they arepresently serving in the Armed Forces of the UnitedStates, of their rights to full reinstatement, uponapplication, in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces.(b) Preserve and, upon request, make available totheNational Labor Relations Board and its agents,for examination and copying, all payroll records,socialsecuritypaymentrecords,timecards,personnel records and reports, and all other recordsnecessary to determine the amount of backpay duehereunder.(c) Post at its plant in Wren, Mississippi, copiesof the attached notice marked "Appendix."9 Copiesof said notice, on forms provided by the RegionalDirector for Region 26, after being duly signed by arepresentative of the Respondent, shall be posted byitimmediately upon receipt thereof and maintainedfor 60 consecutive days thereafter, in conspicuousplaces,includingallplaceswherenoticestoemployees are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(d)Notify the said Regional Director, in writing,within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith.'In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order "DIRECTION TO OPEN AND COUNTBALLOTSItisherebydirectedthat,aspartofhisinvestigation to ascertain the representative for thepurposes of collective bargaining with the Employer,the Regional Director for Region 26, shall, pursuantto the Board's Rules and Regulations, within 10days from the date of this Direction, open and countthe ballots cast by Billy Loy Harmon and CarlSandlin and thereafter prepare and cause to beserved upon the parties a revised tally of ballots,including therein the count of said ballots.In the event that the revised tally of ballots showsthat the Petitioner has received a majority of thevalid ballots cast, the Regional Director shall issue aCertification of Representative to the Petitioner astheexclusivebargainingrepresentativeof theemployees in the appropriate unit.Should the revised tally of ballots show that thePetitioner has not received a majority of the validballots cast, the following Order and Direction ofSecond Election shall become applicable.ORDERIt is further ordered that the election conductedherein on May 18, 1967, in Case 26-RC-2875 be,and it hereby is, set aside, and that Case 26-RC-2875be,and it hereby is, remanded to the RegionalDirector for Region 26 for the prupose of conductinga new election at such time as he deems thatcircumstances permit the free choice of a bargainingrepresentative.[Directionof second election'() omitted frompublication.]"An election eligibility list, containing the names and addresses of all theeligible voters,must be filed by the Employer with the Regional Directorfor Region 26 within 7 days after the date of issuance of the Notice ofSecond Election by the Regional Director The Regional Director shallmake the list available to all parties to the election.No extension of timeto file this list shall be granted by the Regional Director except inextraordinary circumstances Failure to comply with this requirement shallbe grounds for setting aside the election whenever proper objections arefiledExcelsior Underwear Inc .156 NLRB 1236APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLaborRelations Board and in order to effectuate thepolicies of the NationalLaborRelations Act, as amended,we hereby notify our employees that:WE WILL NOTdiscourage membership in or activitiesonbehalfofUpholsterers'InternationalUnion,AFL-CIO,oranyotherunion,bydischargingemployees or otherwise discriminating against them inregard to any working conditions.WE WILL NOTmaintain any rules or regulationsprohibiting our employees from distributing literatureon behalf of any union in nonworking areas of ourplant, on nonworking time.WE WILL NOTthreaten our employees with reprisalsor with strikesor jobloss if they select a union as their DRYDEN MANUFACTURING CO.bargaining agent.WE WILL NOT promise benefits to our employees ifthey reject a union as their bargaining agent.WE WILL NOT coercively interrogate our employeesconcerning their union membership or indicate to ouremployees that we have been spying on their unionactivities.WE WILL NOT in any othermannerinterferewith,restrain,or coerce our employees in the exercise oftheir rights to self-organization, to form unions, to joinor assist any union, to bargain collectively throughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining, or other mutual aid or protection, and torefrain from such activities.WE WILL offer Billy Loy Harmon and Carl Sandlintheir former jobs and pay each of them for wages helost as a result of his discharge, with 6 percent interest.If they should currently be serving in the Armed Forcesof the United States, we will notify them of their rightsto full reinstatement after discharge from the ArmedForces,upon application, in accordance with theSelectiveServiceAct,and the UniversalMilitaryTraining and Service Act, as amended.Our employees are free to become or remain, or refrainfrom becoming or remaining members of any union.DRYDENMANUFACTURINGCOMPANY, D/B/A ATLASTRUCK BODYMANUFACTURINGCOMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 746 FederalOfficeBuilding,167NorthMain Street,Memphis,Tennessee 38103, Telephone 901-534-3161.TRIAL EXAMINER'S DECISIONSYDNEY S. ASHER, JR., Trial Examiner On March 17,1967,Upholsterers'InternationalUnionofNorthAmerica, AFL-CIO, Tupelo, Mississippi, herein called theUnion, filed charges in Case 26-CA-2713 against DrydenManufacturing Company, Inc., d/b/a Atlas Truck BodyManufacturing Company, Wren, Mississippi, herein calledthe Respondent. Amended charges were filed on April 12.'Thereafter, the General Counsel of the National LaborRelationsBoard issued a complaint, a first amendedcomplaint,asecondamended complaint, and anamendment to the second amended complaint. TheRespondent filed an answer to each. The complaint, asamended, alleges that the Respondent, since on or aboutSeptember 17, 1966, has violated Section 8(a)(1) and (3)of the National Labor Relations Act (29 U.S.C. Sec. 151,et seq.)by interfering with, restraining, and coercing itsemployees in the exercise of rights protected by the Act,and by discharging its employees Carl Sandlin and BillyLoy Harmon, on March 15 and 16, respectively, andthereafter failing and refusing to reinstate them, because259they engaged in protected concerted and union activities.Case 26-RC-2875 arises out of an election conducted bythe Regional Director among the Respondent's employeeson May 18, which resulted in 12 votes for the Union, 13votes against the Union, and 2 challenged ballots whichwere sufficient in number to affect the results of theelection.The Union filed timely objections to conductaffecting the results of the election. Thereafter, on June13, the Regional Director issued a supplemental decisionon challenged ballots and objections, in which he held inabeyance any determination as to the challenged ballots"pending the outcome of the charges" in Case26-CA-2713 and found that the Union's objections raisedmaterialand substantial issues which could best beresolved on the basis of a hearing. In view of the identityof issues, theRegionalDirectorconsolidatedCase26-CA-2713 with Case 26-RC-2875.A consolidated hearing was held before me in Tupelo,Mississippi, on August 1 and 2, 1967. All parties wererepresented and participated fully in the hearing. After theclose of the hearing briefs were filed by the GeneralCounsel and the Respondent, which have been dulyconsidered.Upon the entire record in these cases," except asotherwise noted herein, and from my observation of thewitnesses, I make the following:FINDINGS OF FACTThe complaint, as amended, alleges, the answer admits,theRegionalDirector has previously found,3 and it ishereby found that the Respondent is, and at all materialtimes has been, an employer engaged in commerce asdefined in the Act, and its operations meet the Board'sjurisdictional standards;" and the Union is, and at allmaterial times has been, a labor organization within themeaning of the Act.A. The SettingInMarch1967theRespondentemployedapproximately 25 rank-and-file workers at itsWren,Mississippi, plant. Edward F. O'Brien, the plant manager,was the highest official at the plant. His immediatesuperiorwasA.C.Stringer,theRespondent's vicepresident.Stringer'soffice is in Jackson,Mississippi,approximately 160 miles fromWren, but he frequentlyvisits theWren plant. The parties agree, and it is found,that both O'Brien and Stringer are, and at all material'Unless otherwise noted, all dates herein refer to the year 1967'Pursuant to Section 102 31(b) of the Board's Rules and Regulations,Series 8,revised January 1, 1965,the Trial Examiner struck from therecord four documents dealing with the Respondent'spetition to revokesubpoenas duces tecum.It should also be noted thatG C. Exh I(u), datedJune 20, and G.C. Exh. 1(aa), dated July 27, are both captioned."Respondent'sAnswer to Second Amended Complaint." This is thecorrect caption of G.C. Exh 1(u), but the caption of G.C Exh 1(aa)probably should be "Respondent's Answer to Amendment to SecondAmended Complaint."'Case 26-RC-2875, Decision and Direction of Election, fns. 3 and 4,issued by the Regional Director on April 20, 1967.'The Respondent is, and at all material times has been, a Mississippicorporationwith a plant at Wren, Mississippi,where it manufacturesrefrigerator truck bodies During the 12 months immediately preceding June16, 1967,theRespondent shipped products valued at more than $50,000fromWren,Mississippi,directly to destinations outside the State ofMississippi.During the same period, the Respondent received at Wren,Mississippi, supplies valued at more than$50,000, shipped directly fromsources outside the State. 260-DECISIONS OF NATIONAL LABOR RELATIONS BOARDtimes have been, supervisors as defined in the Act.Late in February Doyce Edwards, a supervisor of theRespondent,' approached employee Billy Loy Harmon inthe plant and asked whether Harmon knew "how wecould get a union man in there," adding that the plant"needed a union." The record does not reveal Harmon'sreply.At or about the same time Edwards approachedemployee Carl Sandlin while he was working and stated:"What we need is a good strong union." He added thatO'Brien had told him not to press the men too hardbecause there was a union "slowly coming into the plant."He also asked Sandlin "how we could go about getting . ..cards signed and getting a man down here to talk to us."The record does not show Sandlin's response. About a daylaterEdwards returned and told Sandlin that he[Edwards] "had four or five men that was ready to signcards" and urged Edwards to "hurry up and get the manon down here." The record does not reveal Sandlin'sresponse to this. About the same time Edwards toldHerschel Presley, who at that time was an employee, that"there was going to be some cards brought around and hewould like for us to sign . . . the union cards." Edwardsadded that he himself wanted a union there because then"itwould be a better plant." About 3 days later, Edwardstold Sandlin and Harmon "to be quiet about the Union,that they had heard about it in the front office." Headvised them that if anyone asked about the Union to tellthe inquirer that they had not heard anything. He warned"that the front office . . . couldn't fire us for our unionactivities but they could always find something else to fireus for."On or about March 6 Sandlin contacted arepresentative of the Union, who gave him about 30 blankunion cards to be signed by employees. ThereafterSandlin,Harmon, employee Billy Nicholson and oneotheremployee obtained signatures from about 23employees, some at the plant and some at the employees'homes. The signed cards were then turned over to theUnion's agent. On about March 13 Sandlin and HarmontoldEdwards that they had obtained 23 signatures of'A hearing was held in Case 26-RC-2875 following which, on April 20,the Regional Director issued his Decision and Direction of Election, inwhich, among other things,he held that Doyce Edwards was a supervisorwithin the meaning of the Act Thereafter the Respondent filed with theBoard a Request for Review of Regional Director'sDecision and DirectionofElection,contending"Itissubmitted that the record is totallyinadequate as to the duties and authority of .Edwards and that thehearing should be reopened to allowevidence.as to what [his]actual duties are " On May 16 the Board denied the Respondent's requestfor review on the ground that "it raises no substantial issues warrantingreview."InaccordancewithSection 102.67(f)of the Board'sRules, andRegulations,Series 8, revised January 1, 1965, 1 am bound by theRegional Director'sdetermination of Edwards'status uptoApril 20.Therefore,all evidence on this issue elicited at the current hearing will bedisregarded.Sagamore Shirt Company d/b/a Spruce Pine ManufacturingCompany,153NLRB 309, 313, andHeights Funeral Homes, Inc, 159NLRB723, 724 (fn. 1). I am aware that in each case the court of appealsdisagreed with the Board and remanded the matter for further proceedings.Amalgamated ClothingWorkers ofAmerica,AFL-CIO (Sagamore ShirtCo ) v N.L.R.B,365 F.2d 898(C.A D.C.),andHeights Funeral Home,Inc., v.N L.R B,385 F.2d 879 (C.A 5). However, as a Trial Examiner itismy duty "to apply established Board precedent which the Board or theSupreme Court has not revised."Insurance Agents International Union,AFL-CIO (The Prudential InsuranceCompany ofAmerica),119NLRB768, 773, andNovak Logging Company,119 NLRB 1573, 1575-7. And Iam convinced that more recent decisions of the Board(includingWagnerIndustrial Products Company,162 NLRB No 114,and Ross Porta-Plant,Inc.,166 NLRB No. 40)have not diminished the efficacy of the Board'sDecisions inSagamoreandHeightsemployees on union cards. Edwards replied: "Damn,that's the first thing that ever went on in this plant that Ididn't know about." Edwards added that this "was a goodthing."On the morning of March 15 Edwards and Harmonwere alone in the men's room. Edwards remarked:"They're on the warpath in there this morning and you'dbetter keep the Union quiet because if you want to getfired this is a good morning to get fired." Harmonanswered: "Well, if they're going to fire me I want to getitdone and over with."6B. TheDischargeof Carl Sandlin1.FactsOn March 15 Sandlin reported for work at his usualhour, around 7 a.m., and told his immediate superior,Oscar Poss,7 that he needed to pick up eyeglasses for hisson in Pontotoc, a nearby town. Poss replied: "All right,go ahead, but get on back and be prepared to workovertime.We've got a lot of work to do." Sandlinproceeded to Okolona, the town in which he lived, andattempted to telephone to Dr. Shannon, the eye doctor inPontotoc, but there was no answer Sandlin therefore didnot visit the doctor, but instead went to an automotiveparts dealer in Okolona on personal business. Meanwhile,when O'Brien arrived at the plant that morning, Possreported to him that Sandlin had asked permission to visitDr. Shannon to pick up glasses for his son, and that "themannerinwhich Mr. Sandlin told him about it seemed alittleevasive," so he (Pons) had asked someone inmanagement to check with the eye doctor. It was reportedtoO'Brien that Dr. Shannon was not in his office thatparticular day and had not received any patients. Sandlinreturned to work about 9:45 a.m. Poss asked him: "Didyou get your glasses?" to which Sandlin answered "Yes."Poss reported this conversation to O'Brien. About 11 or11:30 a.m. Sandlin contacted O'Brien and explained toO'Brienwhat had happened. O'Brien replied that heappreciated Sandlin telling him this. O'Brien reported toStringer,who was then in the Wren factory, what hadhappened, adding that "ii' he expected to maintain therespect of ... employees, it looks like he is going to haveto letMr. Sandlin go." Stringer concurred. At or about1:30 or 2.30 p.m., O'Brien summoned Sandlin to his officeand, in the presence of Stringer and Poss, told Sandlin:"You lied about going to the doctor ... I believe that'sreason for dismissal." O'Brien added that Sandlin hadbeen badly needed that morning. O'Brien filled out atermination slip, giving as the reason for termination:Employee lied about taking child to doctor as excuse tobe off and then admitted he had gone somewhere else.In view of lecture on importance of attendance' we feltit necessary to dismiss.Sandlin placed his signature on the slip, attesting "thatthe foregoing is a true statement of the reason or causefor termination." He was paid off and left the plant'Edwards did not testify. The findingsregarding Edwards' activities arebased upon the undenied testimonyof the employeesinvolved,who werewitnessesfor the General Counsel.'It is admittedby theRespondent,and I find, that Poss is, and at allmaterial times has been, a supervisor within the meaning ofthe Act.'In January,O'Brien had complainedto the employees that there hadbeen excessive absenteeism,and had warned that management might haveto take stepsto combat this. DRYDEN MANUFACTURING CO.2612.Contentions of the partiesThe Respondent admits that it discharged Sandlin onMarch 15, but denies that it discharged Sandlin, andthereafter failed and refused to reinstate him, because heassisted the Union. The General Counsel maintains thattheRespondent "harbored an animus toward employeeorganization," was aware of the part Sandlin had playedinbringing the Union into the plant, that "he was firedfor getting 23 cards signed for the Union," and that thereasongivenforthedischargewas"pretextual."Conversely, theRespondent insists that there is noevidence that it knew of Sandlin's union activities at thetimeofhisdischarge, that proof of discriminatorymotivation is lacking, and that Sandlin was discharged forgood reason.3.ConclusionsOn the record herein there is little doubt, and it isfound, that at all material times the Respondent wasopposed to organization of its employees.' This is shownby Edwards' warnings to Sandlin and Harmon "to bequietabout theUnion";hisintimationthattheRespondent could seek a pretext to rid itself of unionadherents; and the admitted opposition of the Respondentto the Union.'° It also found that the Respondent knew ofSandlin'sunionactivitiesatthe time of Sandlin'sdischarge.This finding is based upon the March 13conversation between Sandlin, Harmon, and Edwards; thesmall size of the plant (25 employees); and the largepercentage of employees solicited (23 out of 25)."Let us turn now to the Respondent's defense. TheRespondent had, of course, a right to enforce discipline inthe plant, and to take steps against any employee who liedtomanagement. The General Counsel sought to prove, byevidence on the record and argument in his brief, that theRespondent was, in fact, lenient toward absentees. Butthisbegs the issue. Sandlm was discharged not for hisabsenteeism but rather for attempting to deceive, anoffensewhich he admitted. O'Brien, who made thedecisiontodischargeSandlin,testifiedoncross-examination by the General Counsel:Q. (By Mr. Bensley) Mr. O'Brien the reason givenon this termination slip is not the true reason Sandlinwas fired, is it?A. The answer is, that's the only reason.The General Counsel sought to throw suspicion onO'Brien'smotives by pointing out that the Respondent'This findingis notmeant to be critical of the Respondent, but is merelya statement of fact. The Respondent had, of course, a legal right to displayantagonism toward the Union, so long as it took no action proscribed bythe Act.N.L R B v. McGahey, d/b/a Columbus Marble Works,233 F 2d406, 409 (C.A. 5) But, as the United States Court of Appeals for the FifthCircuit has said. "antiunion bias and demonstrated unlawful hostility areproper and highly significant factors for Board evaluation in determiningmotive."N.L.R B v Dan River Mills,Incorporated,Alabama Division,274 F.2d 381, 384 (C A. 5)"During the hearing the Respondent's attorney stated."I'll so stipulatethatMr Stringer was opposed to the Union coming into the plant." Helater clarified this as follows-"I should have said management, meaningMr. Stringer and Mr O'Brien.""Stringer testified that he had no knowledge of union activities until helearned of the filing of the petition on March 17 - after Sandlin wasdischargedThis testimonydid not impress me as candid,and is notcredited.checked on the truth of Sandlin's asserted reason forwanting time off by trying to contact Dr. Shannon.However,astothis,O'Brientestifiedoncross-examination:Q.Did you use this method of checking on otheremployees?A. Yes.There is no evidence that any other employee lied tothe Respondent about his reason for wanting time off, sothere is no readily available basis for comparison. Thedischarge was effected promptly after investigation, butnot precipitously.On the record before me, I am notconvinced that Sandlin would have been treated anydifferently had he refrained from union activities.Whilethe matter is not entirely free from doubt, it is found thattheGeneralCounselhas failed to establish by apreponderance of the evidence that Sandlin's dischargewas motivated, in substantial part, by his assistance to theUnion.' 2C. TheDischargeof Billy Loy Harmon1.FactsSince December 1965 the Respondent has maintainedan inspectionsystem based upon an inspection report foreach truck body produced. The report is dividedinto nineparts,corresponding to theninemajorsteps in theconstruction of a body. Each step is broken down into itscomponent parts, and each component part graded forquality as either good, fair, or poor. The inspection andgradingofeach stepisassignedtoanindividualpresumably familiar with that particular step, and he isrequired to initial his respective step on the inspectionreport. The purpose of the inspection report is twofold- (1)each step should be inspected for errorsbeforethe nextstep is begun; and (2) individual responsibility forworkmanship can be established.A bonus to theemployees is tied in with the inspection, a certain sumbeing paid into the bonus fund (ultimately to be shared byallemployees)foreachcompletedbodyproperlyinspected.Prior to December 1966 if an official of the Respondentnoticed on a particular inspection report that initials werelacking in any of the nine spaces provided, Harmon wasgiven the inspection report and told to take it to theemployee who had failed to initial the step in question,and have him grade the work and place his initials on theappropriateline.Inthatmonth,atameeting ofemployees, the Respondent announced that from then onthe sum normally paid into the bonus fund would bereducedpro tantoforeach step where the employeeresponsibleforgradingfailedtoinitial.Thus theemployees would, in effect, be penalized for each suchomissionbecause the Respondent's contribution to thebonus fund would be lessened. Stringer pointed out that aparticular individual might be capable of inspecting somesteps but not others. He warned the employees "thatunder no condition was anybody to sign for someone else;and if they did they would be subject to dischargeimmediately."Bryant (Buddy) Griggs, a painter, was the employeecharged with looking over each body when the paintingwas completed (eighth of the nine steps), determining"CompareComfort, Inc.,152 NLRB 1074, 1085(DeGeus),enfd. in part(not here material)365 F.2d 867 (C.A. 8). 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhether it was good, fair, or poor, and initialing theinspection report accordingly. After painting, each bodywas processed in the final step, "Finishing Out." Harmonwas the individual responsible for inspection of this finalstep.On several occasions Harmon noticed that Griggshad neglected to indicate grades for painting on theinspection reports or to put hisinitialson,and calledGriggs' attention to, thisGriggs answered, "Oh, hell, signmy name to it," but did not tell Harmon what grades tomark the paintingHarmon complied, using his ownjudgment (rather than Griggs')ingradingthe paintingwork, and signing Griggs' initials to the eighth stepinspection under "Painting." On one such occasion, thedate of which does not appear on the record, Edwards waspresent but did not object when Griggs told Harmon tosign his initials for him on the inspection report."Stringer testified that in January and February he "wasfaced with quality problems and this became extra heavyin the last part of February." According to his testimony,during the last week in February or the first week inMarch, he was at the Wren plant and examined someinspection reports and "saw that one person was doing alot of signing . . . [but] didn't tell anyone at that timebecauseMr. Poss and everybody in the factory wasconcerned." On March 13, while Stringerwas inJackson,he received a telephone call from an official of the Wrenplant describing a customer's complaint concerning thequality of a particular body. Stringer ordered that theinspection report for the body in question be pulled. Hearrived at theWren plant on the morning of March 15and examined the inspection report in question. Accordingto Stringer, this examination "further substantiated theobservation I had made the preceding week that oneperson was signing several places. . .Ihad anopinionthat it was Billy Harmon." After investigating otherinspection reports, Stringer became convinced, he testified,"that if these were signed by Billy Harmon, others hadbeen signed by Billy Harmon " Stringer consultedO'Brien, and they "came to the conclusion that this wasBillyHarmon doing the signing " Griggs was summonedand shown a stack of 15 or 20 inspection reportspurporting to contain his initials in the step in whichpaintingwas graded. Griggs pointed out about four inwhich his initials had been placed there by someone else.He told O'Brien that he had authorized Harmon to signfor him. O'Brien remarked that Griggs knew he wasn'tsupposed to let anybodyelsesignhisname.Griggsadmitted that he knew better. O'Brien described this as"forgery," pointing out that the deception prevented theRespondent from makinga pro ratareduction in thebonus fund. O'Brien warned Griggs: "Never do it again."Stringer sent for Harmon, but he was absent from workthat day.On the nextmorning,March 16, at about 9 or 9:30a.m.,Harmon was called into O'Brien's office. In thepresenceofStringerandanotherofficialof theRespondent, O'Brien confronted Harmon with a numberof inspection reports and asked whether Harmon hadsignedGriggs'initials onthem. Harmon admitted that hehad done so.'" -O'Brien asked him "why he would do athing like that" and he responded: "Well, Buddy Griggstoldme to." O'Brien answered that Griggs had no"authority to delegate that responsibility." O'Brien thenfilledout a termination slip giving as the reason fortermination:"To the extent, if any, that Harmon's testimony conflicts with that ofGriggs,Harmon impressed me as the more credible of the two.Employee admittedly forged other employees names torecords to improve cash amounts paid to employeequality bonus fund. Employees had been specificallyinstructed not to do this.When this was handed to Harmon for his signature, hestated"Yes, it's true and I'm man enough to admit it,"but he refused to sign. He was then paid off and left theplant2.Contentions of the partiesThe Respondent admits that it discharged Harmon onMarch 16, but denies that it discharged him, andthereafter failed and refused to reinstate him, because ofhis union activities. The General Counsel contends thatHarmon "was singled out for punitive action because healone among the inspectors had organized the plant."Conversely, the Respondent maintains that there is noevidence that it knew of Harmon's support of the Unionprior to his discharge, that proof of discriminatorymotivation is lacking, and that Harmon was dischargedfor good cause.3.ConclusionsFor reasons described above, it has been found that theRespondent harbored animus against the Union at allmaterial times. And for reasons similar to those alreadyrelated in Sandlin's case, it is found that the Respondentknew of Harmon's union adherence at the time ofHarmon's discharge.Let us examine the Respondent's defense that Harmonwas discharged for affixing the initials of other employeesto certain inspection reports. In this connection it shouldbe recalled thaton atleast one occasion Harmon did so inthe presence of Edwards, a supervisor, who raised noprotest. It is also not without significance that Stringer -who made the decision to discharge Harmon - hadstrong suspicion as to what had occurred several daysbeforeHarmon's discharge, but said nothing. During theinterveningdays- on March 13 to be precise -managementlearned of Harmon's union activities. It wasonly after this knowledge had been obtained that Stringerwas spurred to action. The most significant factor of all isthe treatment accorded Griggs. The fact was, as theRespondent well knew by the end of March 15, thatGriggs had solicited Harmon tosignhis (Griggs')initialsthus setting the chain of events in motion. Even asidefrom this, and assumingarguendothatHarmon, ratherthanGriggs,took the initiative, theRespondent'smanagement could not have overlooked Griggs' part intheepisodeTo put it succinctly, the Respondentdiscovered that Griggs and Harmon engaged in jointconduct which resulted im the Respondent being misledintobelieving thatGriggs, instead of Harmon, hadinspected and graded the painting of a number of bodies.Such conduct undermined the purpose and effectiveness oftheinspectionreportingsystem.Underthesecircumstances, itwould be reasonable to expect theRespondent to treat Griggs and Harmon alike. It did notdo so, letting Griggs off with a mere oral reprimand (noteven a written one although on occasions the, Respondent"Harmon also admitted to O'Brienthat he hadsigned the initials ofemployees Bobby Harrowand Billy ArcherHowever, in the view I take ofthe case, it is unnecessary to determine whether HarroworArcherconsented.They hadleft the Respondent's employ before March 15 andtherefore were unavailable for questioningby theRespondent DRYDEN MANUFACTURING CO.does issue written reprimands to employees), while visitingupon Harmon the extreme penalty of discharge. On thisphaseofthedischarge,Stringertestifiedoncross-examination:Q. (By Mr. Bensley) Why was no disciplinary actiontaken against Mr. Griggs?A. Mr. Griggs was, as he testified and the record willshow, he was chewed out by Mr. O'Brien.*Q. (By Mr. Bensley) Is this, chewing out as I believeyou used the phrase, is that all that happened to Mr.Griggs about it?*****THE WITNESS: He was chewed out and given a goodreprimand.Q. (By Mr. Bensley) What kind of reprimand?A. Verbally.Q. By whom?A. By Mr. O'Brien.Q.Why was there a disparityin treatmentbetweenHarmon and Griggs?THEWITNESS:Ina criminalcase the forger isresponsible for the act and is punished, not the forgee,if that be the correct word.This is a lame explanation; the reference to forgery andcriminal acts is quite farfetched. Clearly Griggs was nomere "forgee," no innocent bystander, but on the contrarythe instigator or at the least an active participant, as theRespondent recognized by "chewing him out" I thereforecannotaccept theRespondent's explanation for thedisparate treatment, but on the contrary consider thereason assigned for the discharge to be a mere pretext tocloak the real reasonOn what considerations, then, was the disparate anddiscriminatorytreatmentaccordedHarmon actuallybased? The answer is found in the Respondent'sunionanimus;Harmon's known aid to the Union; Edwards'threat to Harmon on March 15 that "you'd better keepthe Union quiet because if you want to get firedthis is agood morningto get fired";and the timing of Harmon'sdischarge only 3 days afterhis unionadherence becameknown and less than a day after Edward's warning thatunionactivitymight lead to discharge. In the light ofthese factors, I am convinced, and find, that the dischargeofHarmon on March 16 was motivated, in substantialpart, by his union activities.15263entitled "Company Policies. 1116 A copy has been given toeach new employee hired since then. So far as the recordshows, no part of the booklet has ever been altered ordeleted. It contains the following:SAFETY, HOUSEKEEPING ANDPRODUCTIVITYA great deal of housekeeping can be avoided simply bypreventing disorderly material, leaflets, phamphlets, orother literature on the company premises. This isgrounds for immediate dismissalThis includes ourparking lot, roadways, walkways, service areas and otherareas of the plant.The Board, with court approval, has held that the rightof employees to distribute union literature on nonworkingtime "require[s] only that employees have access tononworking areas of the plant premises" and accordinglythat a restriction on the distribution of literature "ispresumptively invalid on its face as applied to employeeswho may wish to distributeunionliterature, [if] its reachisnot limited to working time or to the working areas ofthe plant."" Applying this standard to the rule here inquestion, it is clear that it is too broad and presumptivelyconstitutes anunreasonable impediment upon activitiesprotectedbySection 7, insofar as it prohibits thedistributionof union literaturebyemployeesonnonworking time in nonworking areas of the plant TheRespondent has failed to rebut the presumption bydemonstrating that the rule was necessary in the interestof plant efficiency, discipline, or safetyAnd it is nodefense to point out, as the Respondent does in its brief,that the record lacks evidence of any enforcement of therule, for the very existence of the rule poses a seriousthreatof discharge and therefore necessarily inhibitslegitimateprotectedactivityFinally,theRespondenturges that, the rule came into existence long before theUnion's advent in the plant and therefore cannot beillegallymotivated. The short answer to this is that onlythemaintenance'of the rule, not its originalpromulgation,isallegedhereinasa violation of the Act.18Itisaccordingly found that the Respondent has violatedSection8(a)(1)oftheActbymaintainingtheabove-quoted rule since September 17, 1966 (6 monthsbefore service of the charge herein)."D. Interference, Restraint, and Coercion1.The no-distribution ruleInJanuaryorFebruary1966theRespondentdistributed to each employee of the Wren plant a booklet"The GeneralCounsel introduced evidence tending to show that StringerdirectedO'Brien to accompany Harmon outof the plant,thatHarmonthereupon remarked-"Yeah, you'd better go becauseImight stealsomething,"to which Stringer responded"Bill, you knowIknow betterthan that," and that whenHarmon accused O'Brien of firing him "forsigning The union card,"O'Brien answered:"I wouldn'tas much as to saythat." In my opinionthese remarks,assumingthat theywere made, areambiguous.I therefore do not relyupon this testimony in concluding thatHarmon's discharge was discriminatory."Although the cover contains the words"Amory,Mississippi" it isevident, and I find,that this was a reference to the Wren plant"Stoddard-QuirkManufacturing Co,138NLRB 615, 621;andP R.Mallory & Co., Inc v N L R B.,389 F.2d 704, 67 LRRM 2119, 2122(C.A. 7)"In any event, the coercive effect must be tested by thetendencyof theconduct to impinge upon protected activities, rather than the Respondent'smotiveAmerican Freightways Co., Inc,124 NLRB146, 147,followed inExchange Parts Company,131NLRB 806, 812, affd 375 U.S. 405 SeealsoWelch Scientific Co, Inc v. N L R.B,340 F 2d 199, 203 (C.A. 2),andN L.R.B v. Yokell, d/b/a Crescent Art Linen,387 F 2d 751, 757(C.A 2)"The Respondent citesJ H Rutter-Rex Manufacturing Company, Inc.,164NLRB No 10;'Doubleday Bros & Co,163NLRB No 144, andWilliam L.Bonneli 'Co.,164 NLRB No 17. In my opinion,these casesare, on their facts, distinguishable from the instant case 264DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The conduct of Doyce EdwardsThe complaint, as amended, alleges, and the answerdenies, that Doyce Edwards, a supervisor and agent of theRespondent: (a) "on four dates.in February, 1967,and in about the first week of M arch, 1967,.interrogated . . . employees concerning [their] unionmembership, activities and desires"; (b) "about the middleof February 1967 . . . and on or about March 15, 1967,threatened ..employees with discharge if [they] gaveassistanceor support to the Union"; and (c) "on or aboutMay 11, 1967, promised its employeesraisesif they votedagainst the Union."The allegations of illegal interrogation rests entirelyupon the testimony of Bobby Coggin, an employee, that"sometime inMarch" the following occurred: "Doyce[Edwards] asked me did I sign one of them union cardsand I told him no at the time,"an answerwhich wasapparently false. I am not convinced that a finding ofillegalinterrogation is warranted by such meager evidence.So far as the other twoallegations concerningEdwardsare concerned, the undenied and credited testimony of theGeneral Counsel'switnessesestablishes the following:InFebruary, as described above, Edwards warnedSandlin and Harmon "to be quiet about the Union"adding that while the Respondent's officials "couldn't fireus for our union activities.they could always findsomething else to fire us for." This constituted a thinlyveiled threat of discharge in reprisal for union activitiesand was therefore intimidatory. Likewise, the previouslydescribed remark of Edwards to Harmon on March 15that "you'd better keep the Union quiet because if youwant to get fired this is a goodmorning toget fired" wasin the samevein.Sometime in March Edwards alsowarned Presley "the office got wind of [the unionactivities] and for us to be quiet about it." In the samemonth,Edwards told Sammie Carr, an employee, to"hush up about theunion;that the front office had foundout aboutitandif they caught us talking about it we'd befired."These remarks illegally inhibited legitimate unionactivities protected by Section 7 of the Act.The petition in Case 26-RC-2875 was filed by theUnion on March 17, shortly after the discharges ofSandlinand Harmon. A hearing on the matter was heldonMarch 31 and on April 20 theRegionalDirectorissuedhisDecision and Direction of Election. Pursuantthereto, the election was held on May 18. About threeweeks before the election, Doyce Edwards spoke in theplant to his nephew Thomas Edwards, Jr., then anemployee of the Respondent. According to ThomasEdwards, Jr.'s undenied version, which I credit, DoyceEdwards told his nephew "we didn't need no union downthere and if I didn't vote for it we'd get more money." Itisfound that, by this remark, Doyce Edwards illegallypromised his nephew financial benefit if he voted againsttheUnion. Such conduct violates Section 8(a)(1) of theAct.3.The conduct of A.C. StringerThe complaint, as amended, alleges, and the answerdenies, that Stringer (a) on or about May 18 "threatened... employees with shortened work weeks if the Union wasselected by the employees as their collective bargainingrepresentative"; (b) on or about the same date ' createdamong [the] employees the impression of surveillance ofemployees' union activities by telling them he knewthey were attending union meetings"; and (c) on or aboutMay 16 "promised.employees raises if they votedagainst the Union." The General Counsel produced threeemployee witnesses whose credited testimony reveals thefollowing:20A few weeks before the election of May 18, Stringerwalked up to employee Guy Gann in the plant and, afterstating that the Respondent did not want the Union in theplant, pointed out that no matter how slow productionbecame, the Respondent always provided its workers with40 hours of work weekly. On the morning of the election,before the polls opened, Stringer told Gann that he knewthatGann had attended union meetings and had beenmeeting with "union men." He added that the employeeswere "getting 40 hours a week but if the Union went in, if[they]were caught up with [their] jobs [they] might besent home, he didn't know."On the same morning, before the polls opened, Stringerdrew Carr aside where others could not overhear, andstated that although he knew that Carr had been going tosome of the union meetings he hoped that Carr would"support the company." According to Carr's creditedtestimony, Stringer said:if we went out on strike I would probably lose work[and] . . . that they had provided work for us during thetime, 40 hours a week, and if the union came into theplant we might lose time.Despite theRespondent's efforts to demonstrate thatStringer's above-quoted remark was intended to describeonly the adverse effect thata strikemight have on Carr'searnings, I am convinced and find that it must reasonablybe interpreted as threatening loss of working time shouldthe Union succeed in winning the election. It is concludedthat in these conversations with Gann and Carr, Stringerdeliberately planted in their minds the impression that hehadbeen spying upon their union activities, andthreatened them with shorter workweeks should the Unionwin the election.A few days before the election Coggin asked Stringerforapay increase.According to Coggin's creditedtestimony, Stringer replied: "vote right about the electionand the chances are [you will] get one after the election."There is no doubt, and it is found, that this was a promiseof benefit in exchange for withholding support from theUnion. As such it violated the Act."4.Literature distributed by the RespondentThe complaint, as amended, alleges, and the answerdenies, that from about April 10 to about May 18 theRespondent distributed to its employees literature whichimpressed upon its employees:(a) ..the inevitability of strikes with the direconsequences which would follow if they selected theUnion to represent them, including violence, loss ofjobs, loss of benefits, suffering, loss of job security, andno unemployment compensation.(b) the futility of selecting a Union to representthem."Although Stringer contradicted the testimony of the three employees,Stringer's denials were not convincing and are not credited.'The General Counsel elicited testimony tending to show that after theelection employees Thomas Edwards, Jr, and Coggin went to Stringer andsought wage increases,but Stringer refused their request I am unable toascertain how such testimony,if credited, relates to the complaint, asamended. Accordingly, I will refrain from making any fmdmgs with regardthereto. DRYDEN MANUFACTURING CO.At the hearing the parties stipulated, and it is found, thatfrom on or about April 8 to on or about May 18 (betweenthe hearing in the representation case and the election) 13pieces of literature were distributed by the Respondent toitsemployees.These were identified and received inevidence.Ihaveexamined these documents.Theyemphasize that should the Union be selected and should itthen call a strike, the employees could suffer violence,lossof pay, loss of jobs, and loss of unemploymentbenefits." Bearing in mind the admonition of the UnitedStates Court of Appeals for the Sixth Circuit that "theutterance of either side in an election campaign ought notto receive a narrow or strained construction,"13 I amunable to detect in the literature put out by theRespondent anything which can reasonably be interpretedas a threat thattheRespondent will take any actionagainst the employees in reprisal for their selection of theUnion as their bargaining agent. Nor is their any promiseof benefit should the Union be defeated in the election. Itisaccordinglyconcluded,inagreementwiththeRespondent, that its utterances in question constitutedpermissable campaign propaganda within the protection ofSection 8(c) of the Act.E. The Representation CaseIn the normal course of events, after a hearing before ahearing officer on challenged ballots and objections, theRegional Director issues a decision thereon. Indeed, in myopinion, Section 102.68(c) of the Rules and Regulations oftheNational Labor Relations Board, Series 8, as revisedJanuary 1, 1965, places upon the Regional Director, in thefirstinstance,the responsibility to "issue a decisiondisposing of the issues and directing appropriate action."Here, neither the Board nor the Regional Director hasdirectedme to make any proposed findings orrecommendations, nor were any instructions issued as tothe procedure to be followed in the representation caseafter the close of the'hearing. In this posture of the case, Ishallrefrainfrommakingproposedfindingsorrecommendations, and shall instead remand the matter totheRegionalDirector for such action as he deemsappropriate.Upon the basis of the above findings of fact and uponthe entire record in this case, I make the followingCONCLUSIONS OF LAW1.Dryden Manufacturing Company, Inc., d/b/a AtlasTruck Body Manufacturing Company, is, and at allmaterial times has been, an employer within the meaningof Section 2(2) of the Act and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Upholsterers' International Union of North America,AFL-CIO, is, and at all material times has been, a labororganization within the meaning of Section 2(5) of theAct.3.By discriminating with respect to the hire and tenureofemploymentofBillyLoyHarmon,therebydiscouragingmembership in the above-named labororganization, theRespondent has engaged in and is"For example a letter dated April 29 states- "If you let theunion in ourplant,youwill be faced with danger ofstrikes, lossof work, andloss ofpay."And a letter dated April19 states:"Thousandsof union members allover the countryhave losttheirpay,theirbenefits,and theirjobsbecauseof union strikes ""Union Carbide Corp. v N.L.R B,310 F.2d 844, 845 (C A. 6)265engaging in unfair labor practices within the meaning ofSection 8(a)(3) of the Act.4.By the conduct described above, and by otherconduct interferingwith, restraining, and coercing itsemployees in the exercise of rights guaranteed in Section 7of the Act, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section8(a)(1) of the Act.5.The above-described unfair labor practices tend toleadtolabordisputesburdeningandobstructingcommerce and the free flow of commerce and constituteunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.6.The General Counsel has failed to establish by apreponderance of the evidence that the Respondentillegally interrogated its employees or that it discriminatedagainst Carl Sandlin within the meaning of Section 8(a)(1)or (3) of the Act.THE REMEDYAs the unfair labor practices found to have beencommitted by the Respondent are persuasively related toother unfair labor practices proscribed by the Act, thedanger of their commission in the future is to beanticipated from the Respondent's past conduct. It willtherefore be recommended that the Respondent cease anddesist, not only from the unfair labor practices found, butalso from in any manner infringing upon the rights of itsemployees guaranteed in Section 7 of the Act.Affirmatively,itwillberecommended that theRespondent offer Billy Loy Harmon immediate and fullreinstatement to his former or a substantially equivalentposition, without prejudice to the rights and privileges hepreviously enjoyed, and make him whole for any loss ofpay he may have suffered by reason of the discriminationagainst him, by paying to him a sum of money equal tothe amount he would normally have earned from March16, 1967, the date of the discrimination against him, tothe date of the offer of reinstatement, less his net earningsduring this period, computed on a quarterly basis in themanner established by the Board in F.W.WoolworthCompany,90 NLRB 289, including the payment of 6percent interest as set forth by the Board inIsis Plumbing& Heating Co.,138NLRB 716. In addition, it will berecommended thatRespondentpreserveandmakeavailable to the Board, upon request, all records necessaryto compute the amount of backpay due hereunder, andpost appropriate notices.Itwillfurtherbe recommended that the complaintherein, as amended, be dismissed, insofar as it alleges thattheRespondent illegally interrogated its employees ordiscriminatorily discharged Carl Sandlm.Upon the basis of the above findings of fact andconclusions of law, and upon,the entire record in thesecases, I make the following:[Recommended Order omitted from publication.]TRIAL EXAMINER'S SUPPLEMENTALDECISIONSYDNEY S. ASHER, JR., Trial Examiner: Pursuant tothe Regional Director's Decision and Direction of Electionin the above-designated case, an election was conductedonMay 18, 1967, to determine whether or not theemployees in the appropriate unit desired to berepresented by the Petitioner for purposes of collectivebargaining. The results were 12 votes for the Petitioner, 266DECISIONS OF NATIONAL LABOR RELATIONS BOARD13 votes against the Petitioner,and 2 challenged ballotswhich were sufficient in numberto affectthe results of theelection.The Petitioner filed timely objections to conductaffecting the results of the election.Thereafter,on June13,' theRegional Director issued a Supplemental Decisionon Challenged Ballots and Objections,in which he held inabeyance any determination as to the challenged ballotspending the outcome of the chargesinCase 26-CA-2713and found that the Petitioner's objections raised materialand substantial issues which could best be resolved on thebasis of a hearing. In view of the identity of issues, theRegionalDirectorconsolidatedthiscasewithCase26-CA-2713."A consolidated hearing was held before meon August1and 2, 1967.On May 10, 1968, I issued myDecision in these cases,inwhich I held,with respect tothe representation proceeding:E. TheRepresentation CaseIn the normal course of events, after a hearing beforea hearing officer on challenged ballots and objections,the Regional Director issues a decision thereon. Indeed,inmy opinion, Section 102.68(c) of the Rules andRegulations of the National Labor Relations Board,Series 8, as revised January 1, 1965, places upon theRegionalDirector,inthefirstinstance,theresponsibility to "issue a decision disposing of the issuesand directing appropriate action."Here, neither theBoard nor the Regional Director has directed me tomake any proposed findings or recommendations, norwere any instructions issued as to the procedure to befollowed in the representation case after the close of thehearing. In this posture of the case, I shall refrain frommaking proposed findings or recommendations, andshallinsteadremand the matter to the RegionalDirector for such action as he deems appropriate.I accordingly issued the following Order:It is hereby ordered that Case 26-RC-3875 be, andithereby is, severed from Case 26-CA-2713, and isremanded to the Regional Director for Region 26 forsuch action as he deems appropriate.Thereafter, onMay 15, 1968, the Regional Directorissued the following:ORDERItishereby ordered that this case, Case No.26-RC-2875, be transfered back to Trial ExaminerSidney (sic) S. Asher, Jr., for the purpose of rulingsand a decision by him on Petitioner's Objections 1, 2and 3, and that thereafter the case be transferred to andcontinued before the Board in Washington, D.C., andthat the provisions of Section 102.46 and 102.96(e) oftheBoard'sRules and Regulations, Series 8, asamended, shall govern the filing of exceptions.Upon the entire record in this case, and from myobservation of the witnesses, I make the following:SUPPLEMENTAL FINDINGS OF FACTA. Petitioner's Objection IPetitioner's Objection 1 reads as follows:Since on or about September 17, 1966, and continuingto date, the Employer has enforced and maintained the'All dates herein refer to the year 1967, unless otherwise noted.following rule at page 8 of itsCompany PoliciesHandbookat itsWren plant:...A great deal of housekeeping can be avoidedsimply by preventing disorderly material, leaflets,phamphlets, or other literature on the companypremises.This is grounds for immediate dismissal.This includes our parking lot, roadways, walkways,service areas and other areas of the plant....This rule interfered with the employees' rights to a freechoice in the election.Inmy original Decision of May 10, 1968, 1 found thatin January or February 1966 the Employer distributed toeach employee of the Wren plant a copy of a bookletcontaining the above-quoted rule. A copy was likewisegiven to each new employee hired after that. So far as therecord shows, no part of the booklet has ever been alteredor deleted.The Employer contends, in substance, that no objectionto conduct affecting the results of the election can bebased upon the rule because it existed and was well knownto the employees prior to the filing of the petition hereinon March 17, 1967 Z I cannot agree. The rule continued ineffect after March 17, and therefore must be considered asan objection.' In my original Trial Examiner's Decision Iconcluded that the Employer had violated Section 8(a)(1)of the Act by maintaining the rule. Accordingly I nowfind that, in addition, the rule interfered with the freeexercise of choice by the employees in the election.Petitioner's Objection 1 is therefore meritorious.B Petitioner's Objection 2Petitioner'sObjection 2 reads as follows:Since on or aboutMarch 17,1967, the Employerthrough its supervisors and agents,interrogated itsemployees concerning its employees' union membership,activities and desires. This interrogation interferred [sic]with the employees freedom of choice in the election.Inmy original Decision I found that,"sometime inMarch," Supervisor Doyce Edwards asked employeeBobby Coggin if he had signed a union card,and thatCoggin answered in the negative.As thereis inadequateproof that this conduct occurred after the petition wasfiled on March 17, it cannot be considered as a basis foranobjection.There is no other evidence that theEmployer engaged in illegal interrogation during theperiod between the filing of the petition and the election.Petitioner'sObjection 2 is accordingly unsubstantiated onthe record.C. Petitioner's Objection 3Petitioner's Objection 3 reads as follows:The Employer also interfered with the employee'srighttomake a free choice in the election bydistributingnumerouspiecesof literaturewhichconstantly stressed the inevitability of strikes, strife andtrouble if the Union won the election.Inmy original Decision herein I found that, from aboutApril 8 to on or about May 18, 13 pieces of literaturewere distributed by the Employer to its employees. Ifurther found that the contents of this literature fell'SeeThe Ideal Electric and ManufacturinCompany,134 NLRB 1275,1278.'RalphWells & Co.,151NLRB 1384, 1396, andEdmont, Inc,139NLRB 1528, 1529 DRYDEN MANUFACTURING CO."within the protection of Section 8(c) of the Act."However, this is not decisive of theissueherein, for it iswellsettledBoard law that Section 8(c) is notdeterminative of questions involving election interference.In the light of this principle, I have reconsidered the 13piecesof literature in question. Inmy opinion theycontain only campaign rhetoric and did not interfere withtheemployees'freedomofchoice in the election.Therefore Petitioner's Objection 3 is lacking in merit.Upon the basis of the above supplemental findings offact and upon the entire record in this case, I make thefollowing:SUPPLEMENTAL CONCLUSIONS OF LAW7.BecausetheEmployermaintainedan illegalno-distribution rule between March 17, 1967, and May 18,1967, Petitioner's Objection 1 is sustained.8.By the above-described conduct, the Employerinterferedwith its employees' freedom of choice in theelection of May 18, 1967, and the said election was notconducted in an atmosphere free of restraint and coercion.9.The Petitioner has failed to establish that, betweenthe said dates, the Employer engaged in the conductdescribed in Petitioner's Objections 2 and 3, and theseobjections are overruled.Upon the basis of the above supplemental findings offact and supplemental conclusions of law, and upon theentire record in this case, I make the following:267SUPPLEMENTALRECOMMENDED ORDERSAs mentioned above, the two challenged ballots aresufficient in number to effect the results of the election.The Regional Director has not yet disposed of thesechallenges, nor has he included them among the matterswhich, according to his Order of May 15, 1968, are to bedecided by me. Presumably, when he does dispose of themhe will take other appropriate action, such as issuing arevised tally of ballots. Should the revised tally indicatethat a majority of the valid votes has been cast for thePetitioner, and the Petitioner then be certified, no newelectionwould need to be held.' Conversely, should therevised tally show that a majority of valid votes has notbeen cast for the Petitioner, it is recommended that noCertification of Results of Election be issued, but insteadthat the election held on May 18, 1967, be set aside, and asecond election directed.6'Dal-Tex Optical Company, Inc.,137NLRB 1782, 1787, fn.11,andEagle-Picher Industries,Inc..ElectronicsDivision,PrecisionProductsDepartment,171 NLRB No. 44, fn. 1.'In his brief filed afterthe close of the consolidated bearing, the GeneralCounsel requeststhat I "order thatthe election held on May18, 1967, beset aside and a new election conducted"Of course,the Regional Directornow hasbefore hunthe transcript of the consolidated hearing, and couldhave himself set the election aside and directed a new election, had hechosen to do so.'At the consolidated hearing theEmployer movedto dismiss the petitionon the ground that "the election should never have been directed in thefirstplace inasmuch as there was a tainted and improper showing," Idenied the motion, stating:"Ido not thinkthatIhave the authority topass on the motion."The Recommendation set forth above are therefore,of course,subject toany dispositionmade on this issue.